             Case 1:19-cv-06812-JGK Document 26 Filed 12/06/19 Page 1 of 2
                                                                                                                       Enk P. Pramschufer
SAUL EWING                                                                                                         Phone: (212) 980-72 I6
                                                                                                                      Fax: (212) 980-7291
ARNSTEIN                                                                                                        erik.pramschufer@saul com
& LEHRLLP                                                                                                                  wwwsaul.com

                       APPLICATION GRANTED
                           SO ORDERED

   1
    J-/b({ q ~f£Z.-u:s:;:J~                                                          December 6, 2019

   ViaECF

   Hon. John G. Koeltl
   U.S. District Court for the Southern District of New York
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl St.
   New York, NY 10007

           Re:     Caldwell v. Willis Towers Watson (Case No. 1:19-cv-6812-JGK)
                   Joint Motion to Stay Discovery and Suspend Deadlines

   Dear Judge Koeltl:

          This Firm represents Defendant Willis Towers Watson, and we are authorized by
   Plaintiffs counsel to submit this joint request.

          The parties participated in a conference call with U.S. Magistrate Judge Ona T. Wang on
   December 5, 2019 to discuss scheduling an early settlement conference. The settlement
   conference has been scheduled for Tuesday, January 28, 2019. (ECF No. 25).

            In connection with an early settlement conference, the parties have conferred and agree
   that it would be most cost-effective to stay discovery pending the outcome of the conference.
   Accordingly, the parties jointly request a stay of discovery and suspension of all deadlines set
   forth in the October 2, 2019 Civil Scheduling Order (ECF No. 14), pending the outcome of the
   settlement conference. Should a resolut10n not be reached at the settlement conference, the
   parties will submit a Stipulated Civil Scheduling Order for the Court's consideration.

         This is the parties' first request to stay, or alter, the deadlines set forth in the Court's
   October 2, 2019 Civil Scheduling Order.

           Thank you for your consideration of this matter.
                                                                                          USDC SONY
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FiLED
                                                                                          DOC#
                                                                                                                    _-,c--1-,...<J--.:-=~=
                                                                                          DA rE F-IL_E_D_::_-,~..,....~.....


         1270 Avenue oflhe Americas, Suite 2005 • New York, NY l0020 • Phone (212) 980-7200 • Fax· (212) 980-7209
 DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                              A DELAWARE l,lMITED LIABILITY PARTNERSHIP
         Gas.e 1:-19-cv-06812-JGK Document 26 Filed 12/06/19 Page 2 of 2
Hon. Johnu. Koem-
Case No. 1:19-cv-6812
December 6, 2019
Page 2

                                               Respectfully submitted,

                                              Isl Erik P. Pramschufer
                                              Erik P. Pramschufer, Esq.

cc:          Hon. Ona T. Wang, U.S.M.J. (via ECF)
             All counsel (via ECF)




36286567 2 12/0612019
36286567 3
